Title: Frederick A. Mayo to Thomas Jefferson, 19 March 1819
From: Mayo, Frederick A.
To: Jefferson, Thomas


          
            
              Respected Sir
               Richmond the 19. March 1819. 
            
            Your favour of the 15th has been received—The box bound books has been delivered to Mr Peyton some time ago, he promised me to forward the same by a carefull person which he has done, about seven Days ago; haveing made various inquires before, to forward the same, the books no doubt will be delivered verry shortly, if they have not been all ready, and hope to your honours satisfaction—My  Acount would have been  forwarded before, but wishing your honour to receive and inspect the books, was the cause was the cause of not sending in my bill before—I regret verry much in not acquainting your honour, of the cause of the delay, the books where ready for delivery more then a month but could obtain no proper chance to forward the same—
            If any part of the work should not be particular to your wish and satisfaction, have the goodness to inform me, so that I may correct the same, Should we be favoured with more binding hereafter
            
              Your most humble Servant
               Frederick A Mayo
            
          
          
            NB. We have taken the liberty to average the books bound, not recollecting the particular Sizes, in consequence of the loss of first Statement of the same—Should your honour find any Quarto Vols among the number, have the goodness to add 37½ cents per copie for binding—Should we through that cirumstance have charged too much have the pleas to make the deductionYour honours favour of the 17 Marh has been received and I am sorrow to state, that we have not a copie, left, did try in every book store, but could not obtain it, I have two copies coming, and shall forward one, as soone as porseable(March 22)
            
            
              
                Hon: Tho. Jefferson,
                
              
              
                
                 To Fred. A. Mayo 
                Dr
                
              
              
                 To Binding 28 Books ½ bound & lettered 62½ 
                $17
                .50
                
              
              
                  〃 ditto 1 Vol Deucemo—extra gilt
                0
                .87½
                
              
              
                
                $18
                 .37½
                
              
            
          
         